UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2001 Commission File Number 33-83618 SELKIRK COGEN PARTNERS, L.P. (Exact name of Registrant (Guarantor) as specified in its charter) Delaware 51-0324332 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) SELKIRK COGEN FUNDING CORPORATION (Exact name of Registrant as specified in its charter) Delaware 51-0354675 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) One Bowdoin Square, Boston, Massachusetts 02114 (Address of principal executive offices, including zip code) (617) 788-3000 (Registrant's telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12 (b) OR 12 (g) OF THE ACT: None Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No As of May 14, 2001, there were 10 shares of common stock of Selkirk Cogen Funding Corporation, $1 par value outstanding. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheets as of March 31, 2001 and December 31, 2000 1 Consolidated Statements of Operations for the three months ended March 31, 2001 and 2000 2 Consolidated Statements of Cash Flows for the three months ended March 31, 2001 and 2000 3 Notes to Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Results of Operations 7 Liquidity and Capital Resources 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 PART II. OTHER INFORMATION Item 6. Exhibits and Reports on Form 8-K 13 SIGNATURES 14 i SELKIRK COGEN PARTNERS, L.P. CONSOLIDATED BALANCE SHEETS (in Thousands) (unaudited) March 31, December 31, 2001 2000 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,697 $ 3,187 Restricted funds 24,728 2,988 Accounts receivable, net of allowance of $196 and $174 19,061 20,097 Due from affiliates 2,307 3,882 Fuel inventory and supplies 6,866 6,693 Other current assets 345 436 Total current assets 55,004 37,283 PLANT AND EQUIPMENT: Plant and equipment, at cost 372,709 372,443 Less: Accumulated depreciation 90,233 87,119 Plant and equipment, net 282,476 285,324 LONG-TERM RESTRICTED FUNDS 28,657 27,833 DEFERRED FINANCING CHARGES, net of accumulated amortization of $8,069 and $7,789, respectively 8,222 8,502 TOTAL ASSETS $ 374,359 $ 358,942 LIABILITIES AND PARTNERS' DEFICITS CURRENT LIABILITIES: Accounts payable $ 137 $ 49 Accrued bond interest payable 8,639 368 Accrued expenses 18,567 21,156 Due to affiliates 663 635 Current portion of long-term bonds 11,062 11,062 Current portion of liability for foreign exchange contacts 3,301 Total current liabilities 42,369 33,270 LONG-TERM LIABILITIES: Deferred revenue 5,127 5,304 Other long-term liabilities 6,430 7,250 Long-term bonds - net of current portion 362,764 362,764 Liability for foreign exchange contracts - net of current portion 6,741 Total liabilities 423,431 408,588 COMMITMENTS AND CONTINGENCIES PARTNERS' DEFICITS: General partners' deficits (378) (485) Limited partners' deficits (38,652) (49,161) Accumulated other comprehensive income (10,042) Total partners' deficits (49,072) (49,646) TOTAL LIABILITIES AND PARTNERS' DEFICITS $ 374,359 $ 358,942 See notes to consolidated financial statements. 1 SELKIRK COGEN PARTNERS, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (in Thousands) (unaudited) For the Three Months Ended March 31, March 31, 2001 2000 OPERATING REVENUES: Electric and steam $ 61,584 $ 48,081 Fuel revenues 4,889 12,504 Total operating revenues 66,473 60,585 COST OF REVENUES: Fuel and transmission costs 40,454 34,278 Other operating and maintenance 3,340 3,378 Depreciation 3,114 3,109 Total cost of revenues 46,908 40,765 GROSS PROFIT 19,565 19,820 OTHER OPERATING EXPENSES: Administrative services, affiliates 431 687 Other general and administrative 605 374 Amortization of deferred financing charges 280 285 Total other operating expenses 1,316 1,346 OPERATING INCOME 18,249 18,474 INTEREST (INCOME) EXPENSE: Interest income (638) (628) Interest expense 8,271 8,429 Total interest expense, net 7,633 7,801 Income before cumulative effect of a change in accounting principle 10,616 10,673 Cumulative effect of a change in accounting principle 7,866 NET INCOME $ 10,616 $ 18,539 NET INCOME ALLOCATION: General partners $ 106 $ 186 Limited partners 10,510 18,353 TOTAL $ 10,616 $ 18,539 See notes to consolidated financial statements. 2 SELKIRK COGEN PARTNERS, L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (in Thousands) For the Three Months Ended March 31, March 31, 2001 2000 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 10,616 $ 18,539 Adjustments to reconcile net income to net cash provided by operating activities: Cumulative effect of a change in accounting principle (7,866) Depreciation and amortization 3,394 3,394 Increase (decrease) in cash resulting from a change in: Restricted funds (2,461) (799) Accounts receivable 1,036 (5,285) Due from affiliates 1,575 (122) Fuel inventory and supplies (173) 154 Other current assets 91 (58) Accounts payable 88 (1,949) Accrued bond interest payable 8,271 8,428 Accrued expenses (2,589) 2,585 Due to affiliates 28 413 Deferred revenue (177) (176) Other long-term liabilities (820) 730 Net cash provided by operating activities 18,879 17,988 CASH FLOWS FROM INVESTING ACTIVITIES: Plant and equipment additions (266) (375) Net cash used in investing activities (266) (375) CASH FLOWS FROM FINANCING ACTIVITIES: Restricted funds (20,103) (18,151) Net cash used in financing activities (20,103) (18,151) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (1,490) (538) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 3,187 1,732 CASH AND CASH EQUIVALENTS, END OF YEAR $ 1,697 $ 1,194 See notes to consolidated financial statements. 3 SELKIRK COGEN PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements include Selkirk Cogen Partners, L.P. and its wholly-owned subsidiary, Selkirk Cogen Funding Corporation, (collectively the Partnership). All significant intercompany accounts and transactions have been eliminated. The consolidated financial statements for the interim periods presented are unaudited and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to rules and regulations applicable to interim financial statements. The information furnished in the consolidated financial statements reflects all normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Certain reclassifications have been made to the Consolidated Statement of Operations for the three months ended March 31, 2000 to conform with the current periods basis of presentation.
